IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF RESIGNATION                             No. 70194
                  OF DAVID ROBERT FORD, BAR NO.
                  1358.
                                                                                FILED
                                                                                 MAY 0 9 2016
                                                                                   A E K DE14AN


                                                                           BY   E ii   Atif kit
                                                                                CHIEF DEF'


                            ORDER GRANTING PETITION FOR RESIGNATIO
                              This is a joint petition by the State Bar of Nevada and
                  attorney David Robert Ford for his resignation from the Nevada bar.
                              SCR 98(5) provides that Nevada attorneys who are not
                  actively practicing law in this state may resign from the state bar if
                  certain conditions are met. The petition includes statements from state
                  bar staff confirming that no disciplinary, fee dispute arbitration, or client
                  security fund matters are pending against Ford; and that he is current on
                  all membership fee payments and other financial commitments relating to
                  his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                              Bar counsel has recommended that the resignation be
                  approved, and the Board of Governors has approved the application for
                  resignation. See SCR 98(5)(a)(2). Ford acknowledges that his resignation
                  is irrevocable and that the state bar retains continuing jurisdiction with
                  respect to matters involving a past member's conduct prior to resignation.
                  See SCR 98(5)(c)-(d). Finally, Ford has submitted an affidavit of
                  compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
     OF
     NEVADA


(0) 1947A   we.                                                                              -
                             The petition satisfies the requirements of SCR 98(5).
                 Accordingly, we approve attorney David Robert Ford's resignation. SCR
                 98(5)(a)(2). The petition is hereby granted.
                             It is so ORDERED.


                                                                I a ,k)2(           , C.J.
                                                           Parraguirre


                                                                                        J.
                                                           Hardesty


                                                                                        J.



                                                                                        J.



                                                                                        J.



                                                                                        J.
                                                           Gibbons


                                                                            &di     ,   J.
                                                           Pickering


                 cc: David R. Ford
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947*    e